
	
		II
		Calendar No. 93
		112th CONGRESS
		1st Session
		S. 1323
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Reid introduced the
			 following bill; which was read twice and ordered to be placed on the
			 calendar
		
		A BILL
		To express the sense of the Senate on shared sacrifice in
		  resolving the budget deficit.
	
	
		1.Sense
			 of the Senate on shared sacrifice
			(a)FindingsCongress
			 makes the following findings:
				(1)The Wall Street
			 Journal reports that median pay for chief financial officers of S&P 500
			 companies increased 19 percent to $2,900,000 last year.
				(2)Over the past 10
			 years, the median family income has declined by more than $2,500.
				(3)Twenty percent of
			 all income earned in the United States is earned by the top 1 percent of
			 individuals.
				(4)Over the past
			 quarter century, four-fifths of the income gains accrued to the top 1 percent
			 of individuals.
				(b)Sense of the
			 SenateIt is the sense of the Senate that any agreement to reduce
			 the budget deficit should require that those earning $1,000,000 or more per
			 year make a more meaningful contribution to the deficit reduction
			 effort.
			
	
		June 30, 2011
		Read twice and ordered to be placed on the
		  calendar
	
